Order granting plaintiff summary judgment as to the first and second causes of action set forth in its amended complaint, severing the action as to the balance thereof, striking out the answer of appellants as to the first and second causes of action and directing judgment in favor of plaintiff accordingly, unanimously affirmed, with ten dollars costs and disbursements. The appellants, by failing to deny the allegations contained in paragraphs 15, 16, 17 and 18, admitted that the vault in question was installed by the then owner of the building. Consequently the vault became a fixture and subject to the lien of the mortgage pursuant to the terms of the subsequent extension agreement. The appellants failed to raise any issue by the statement inconsistent with the facts thus admitted. (Civ. Prac. Act, § 261; Rodgers V. Clement, 162 N. Y. 422, 428.) Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ.